Title: To Alexander Hamilton from Tench Coxe, 15 May 1797
From: Coxe, Tench
To: Hamilton, Alexander


Philada. May 15 1797
Sir,
Mr. Robert Wescott who recd the title of the Land sold Messrs. Whelen Miller & Co. has reconveyed to me 36½ tracts thereof & I have replaced with them 3200 Drs. being the difference between their retained half of 73 tracts, and what they had paid. It proves the wisest measure for Whelen & Millers Notes are under Protest at all the Banks, and they have seperated. They have sold some parcels of 1800 Acres & 3600 Acres to some English Emigrants, who are going to improve. The above 36½ tracts are in the undivided moiety of 73, which they held immediately before and measures must be taken to divide them so that you can have Mr Church’s 17¾ tracts, when desired.
I am Sir Your most obedient Servant
Tench Coxe
Alexr Hamilton Esq.Atty. of J B. Church Esq.
